DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Park on December 8, 2020.
The application has been amended as follows: Claim 7 now reads “A semiconductor device, comprising:
interlayer insulating layers stacked to be spaced apart from each other;
a support passing through the interlayer insulating layers;
at least one opening passing through the interlayer insulating layers to expose a sidewall of the support; and
electrode patterns filling spaces between the interlayer insulating layers[[.]],
wherein the semiconductor device further comprises slits passing through the interlayer insulating layer, and wherein the at least one opening is formed along the sidewall of the support which faces at least one of the slits.”
Claim 8 is cancelled.
Claim 9 now reads “The semiconductor device of claim [[8]] 7, wherein each of the electrode patterns comprises:
a first conductive pattern penetrated by the support; 

a third conductive pattern disposed adjacent to at least one of the at least one opening.”

(Examiner notes that the amendments are such that claim 7 is amended to include the subject matter of claim 8, claim 8 is cancelled, and the dependency of claim 9 is amended to depend from claim 7.)

Election/Restrictions
Claims 1 and 7 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on July 13, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 13, 2020 is fully withdrawn.  Claims 15-20, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
Claims 1-6 are allowed because a search of the prior art does not teach nor render obvious each of the electrode patterns includes a first conductive patter, penetrated by the support, at least one second conductive pattern, extending along a side portion of the stack structure, and at least one third conductive pattern disposed between the first conductive pattern and the support, in combination with the other limitations of claim 1.
Claims 7 and 9-14 are allowed because a search of the prior art does not teach nor render obvious a support passing through the interlayer insulating layers, wherein the semiconductor device further comprises slits passing through the interlayer insulating layer, and wherein the at least one opening is formed along the sidewall of the support which faces at least one of the slits, in combination with the other limitations of claim 7.
Claims 15-20 are allowed because a search of the prior art does not teach nor render obvious forming slits which pass through the stack structure, wherein the support is disposed between the slits, forming a first opening which passes through the stack structure, wherein the first opening opens a side portion of the support, forming second openings by removing the sacrificial layers through the slits and the first opening, and forming an electrode pattern in each of the second openings through the slits and the first opening, in combination with the other limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NAM et al. (U.S. Pub. No. 2015/0206900 A1) discloses support structures passing through the stack, but not in the manner as required by the claims. Choi (U.S. Pub. No. 2019/0305096 A1) discloses supports and slits in a memory stack, but not in the manner required by the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819